Citation Nr: 0836688	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-35 393	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active duty from January 13, 2003 to 
January 30, 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

The veteran and his mother testified at a personal hearing 
before the undersigned Administrative Law Judge sitting at 
the RO in August 2008, and a transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The veteran does not have a current lumbar spine disorder 
that is causally related to service.

2.  The veteran does not have a current cervical spine 
disorder that is causally related to service.


CONCLUSIONS OF LAW

1.  The veteran does not have a lumbar spine disability that 
is due to disease or injury that was incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The veteran does not have a cervical spine disability 
that is due to disease or injury that was incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the veteran a letter in April 2007, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

In compliance with the duty to notify the veteran of what 
information would substantiate his claim, the veteran was 
also informed in the April 2007 letter that a disability 
rating and effective date would be assigned if his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  


VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was 
conducted in August 2007.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his personal hearing before the undersigned in August 2008.  
The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Analysis of the Claim

The veteran seeks service connection for lumbar and cervical 
spine disabilities due to injury in service.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and that 
the appeals will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The veteran has contended, including at his August 2008 
hearing, that his back and neck were injured during boot camp 
when he was running and fell and a footlocker, as well as 
other soldiers, landed on him.  

The veteran's service treatment records reveal that he did 
not have any spinal complaints on his medical history report 
at service entrance on January 14, 2003; examination of the 
neck and spine was normal on January 14, 2003.  The veteran 
complained of upper back pain on lifting on January 15, 2003; 
thoracic and lumbar scoliosis was noted.  It was reported on 
January 21, 2003 that the veteran's back pain was the result 
of scoliosis, which had existed prior to service entrance.  
Severe pain on multiple trunk movements, with full and 
unrestricted active range of movement was also noted on 
January 21, 2003.

VA x-rays in February 2003 did not show any evidence of 
scoliosis.

Private treatment records for February 2003 contain a 
diagnosis of back strain.

Private treatment records for August 2003 reveal a history of 
back pain, with a mid-back injury during basic training.  
Back examination was normal, with no symptoms of scoliosis.

January 2005 records from the Teusaw Chiropractic Center 
reveal x-ray findings of reversal of the normal cervical 
lordosis and subluxation of L4 and T2.
Private treatment records dated in July 2007 reveal 
complaints that include neck and back pain; the diagnoses do 
not include a cervical or lumbar disability.

A VA evaluation of the cervical and lumbar spine was 
conducted in August 2007.  X-rays of the cervical and lumbar 
spine were considered normal.  There was full range of motion 
of the cervical and lumbar spine without pain.  The diagnosis 
was acute cervical and lumbar strain.  After reviewing the 
claims file and examining the veteran, the examiner concluded 
that the veteran's spinal complaints were less likely than 
not due to service injury because there was no medical 
evidence of a service injury.  The acute conditions were 
considered more likely related to an unknown etiology and to 
have resolved.

On VA evaluation of the mid back in September 2007, x-rays of 
the thoracic spine were normal.  There was no scoliosis on 
visual examination, although minimal kyphosis of the upper 
thoracic spine was noted.  The examiner concluded after 
reviewing the claims file and examining the veteran that the 
service notation of scoliosis was based on a limited 
examination without testing and was incorrect.  The examiner 
could not provide a nexus opinion on whether the veteran 
currently has a mid-back disability due to service injury 
without resorting to speculation.

The medical evidence on file does not note any evidence of a 
back or neck injury from a fall in boot camp.  The evidence 
shows that, although it was thought that the veteran had pre-
existing scoliosis in service, this condition was not found 
on medical evaluations after service discharge.  In fact, it 
was concluded by a VA examiner in August 2007 that the 
veteran had an acute back problem in service that had 
resolved.  There is no nexus opinion on file in favor of the 
claims on appeal.

Because there is no nexus evidence of a current cervical or 
lumbar spine disability due to service, service connection 
for both a cervical disability and a lumbar disability is not 
warranted.  

Although written statements from the veteran, as well as the 
August 2008 hearing testimony from the veteran and his 
mother, have been considered, and the veteran is competent to 
testify about his symptomatology, a layperson without medical 
training is not qualified to render a medical opinion linking 
a disability to service.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
5 (1992).

Thus, the veteran cannot provide competent medical evidence 
of a linkage between any claimed current disorder and 
military service.  By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

Finally, in reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the service 
connected claims denied above, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a cervical spine disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


